         Case 1:19-mc-00004-APM Document 9 Filed 03/29/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
MICHAEL VARCO,                             )
                                           )
      Plaintiff,                           )
                                           )
             v.                            ) Case No. 19-mc-00004 (APM)
                                           )
PETER NEWSHAM,                             )       UNDER SEAL
                                           )
      Defendant.                           )
_________________________________________ )

                                 MEMORANDUM OPINION

       Plaintiff Michael Varco, the victim of an aggravated assault that took place in the District

of Columbia, moves this court to enforce the federal Crime Victims’ Rights Act (“CVRA”),

18 U.S.C. § 3771, against Peter Newsham, the Chief of Police of the Metropolitan Police

Department of the District of Columbia (“MPD”). Plaintiff seeks to compel Chief Newsham “to

protect [Plaintiff’s] personal information better, handle [his] case more fairly, and provide [him]

images of the people who attacked [him.]” See Pl.’s Mot., ECF No. 3, at 1.

       This matter must be dismissed because, on its face, the CVRA does not apply to local law

enforcement authorities, like the MPD, or to local law enforcement officials, like Chief Newsham.

The statute requires “[o]fficers and employees of the Department of Justice and other departments

and agencies of the United States engaged in the detection, investigation, or prosecution of crime”

to “make their best efforts” to accord crime victims certain rights enumerated by the Act.

18 U.S.C. § 3771(c)(1). The MPD is not a department or agency of the United States, and the

Chief of MPD is not an officer or employee of the Department of Justice or any other federal law

enforcement agency. Accordingly, the CVRA, by its very terms, does not reach the MPD or Chief

Newsham.
          Case 1:19-mc-00004-APM Document 9 Filed 03/29/19 Page 2 of 2



       To avoid this conclusion, Plaintiff points to various provisions of the CVRA that reference

enforcement of the District of Columbia criminal code. For instance, Plaintiff notes that the CVRA

defines a “crime victim” as “a person . . . harmed as a result of the commission of . . . an offense

in the District of Columbia.”     See Pl.’s Reply Mem., ECF No. 6, at 4 (citing 18 U.S.C.

§ 3771(e)(2)). Relatedly, the statute defines “district court” to include “the Superior Court of the

District of Columbia,” 18 U.S.C. § 3771(e)(3), and “court of appeals” to include “the District of

Columbia Court of Appeals,” § 3771(e)(1)(B). Although these provisions make plain that the

CVRA reaches victims of D.C. Code offenders, it does not follow that the statute provides any

cause of action against the MPD. Instead, the provisions upon which Plaintiff relies are directed

to ensuring that the U.S. Attorney’s Office for the District of Columbia—which prosecutes federal

offenses and D.C. Code offenses—accords victims the Act’s enumerated rights in its prosecutions.

Nothing in the CVRA extends its coverage to the District of Columbia’s municipal law

enforcement agency.

       For the foregoing reasons, Plaintiff’s Motion to Enforce the CVRA is denied. A separate

final, appealable order accompanies this Memorandum Opinion.




Dated: March 29, 2019                                       Amit P. Mehta
                                                     United States District Judge




                                                 2
